Title: To George Washington from John Baynes, 14 November 1772
From: Baynes, John
To: Washington, George



Sir
Piscattaway [Md.] 14th Novr 1772

The 23d of this Month I must Attend at our Court, therefore it will not be in my power to meet at Fredericksburgh. But whatever is Concluded on by you and the other Gentn that may be there, I will on Acct of the Heirs of James Towers, be agreeable to And what Money may be wanting for there part towards defraying any Expence I will Advance for them, when I see you to know how much it is. I am Your very hum. Servt

John Baynes

